                  THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

The Thomas L. Pearson and The Pearson       )
Family Members Foundation, and Thomas L.    )
Pearson, individually,                      )
                                            )
             Plaintiffs and Counterclaim    )
             Defendants,                    )
                                            )
      v.                                    )            Case No. 18-CV-99-GKF-FHM
                                            )
The University of Chicago,                  )
                                            )
             Defendant and Counterclaimant. )

                                  OPINION AND ORDER

       Plaintiffs’ Motion to Compel Appointment of Special Master to Review University

of Chicago’s Privilege and Other Redactions, [Dkt. 115], has been fully briefed, [Dkts.

120, 122], and is ripe for decision.

       Plaintiffs seek appointment of a special master to review all of the documents

Defendants withheld or redacted contending there are a large number of facially

questionable redactions. Plaintiffs also point out that when 8 examples were brought to

Defendant’s attention, Defendant re-reviewed the documents and produced two of them

to Plaintiffs which contained relevant non-privileged information. Plaintiffs argue this

shows a 25% error rate and demonstrates the need to review all 1,500 withheld or

redacted documents.

       Defendant opposes the appointment of a special master as unnecessary and

inefficient. Instead, Defendant proposed that Plaintiffs, in good faith, identify the facially

questionable redactions and Defendant will re-review those documents. If a dispute
remains after good faith consultation between counsel, the documents can be reviewed

in camera by the court.1

        In light of the relatively small number of documents, the court finds that

Defendant’s suggested procedure is more efficient and better meets the needs of the

case. If a dispute remains after good faith efforts by counsel to resolve the issues, the

documents at issue, along with a brief annotation of Defendant’s basis for the redaction,

shall be submitted to the undersigned for in camera review. The court expects a high

level of cooperation between counsel in this process including Defendant being as

informative to Plaintiffs as possible as to the basis for the redactions.

        Finally, concerning the issues of student information and sensitive irrelevant

redactions, the court finds that it is appropriate for Defendant to redact information that

fits these descriptions.

        Plaintiff’s Motion to Compel Appointment of Special Master to Review University

of Chicago’s Privilege and Other Redactions, [Dkt. 115], is DENIED.

        SO ORDERED this 13th day of January, 2019.




1
  In keeping with this concept, Defendant submitted the 6 documents withheld after re-review for in camera
inspection and the court finds that the redactions were appropriate.

                                                    2
